DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Claims 3, 8, 9 and 64 are amended.
Claims 6, 7, 14, 15 and 17-62 are canceled.
Claim 65 is new.
Claims 3-5, 8-13, 16 and 63-65 are examined on the merits.
Response to Amendment
In view of the amendment made to the claims, objection to claims 3, 8, 63 and 64 is withdrawn.
In view of the amendment made to the claims, rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Response to Arguments
With respect to claims 3 and 8, Applicants argue that the rejection is improper because Marshall does not disclose plasma passing the screen but just penetrates it to the depth of 150 microns. This argument is found persuasive and claims are not rejected over the prior art. 
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive:
With respect to rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicants argue that claim is not indefinite because the upper limit of thickness depends on various factors, including the plasma's nature and the material used in the screen.
However, since the absence of the upper limit of the screen thickness means that it can come to the infinity, and therefore, definitely makes claim indefinite. As such, the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-13, 16 and 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 3 requires “said screen having a thickness of ≥ 1 mm that renders claim indefinite, since the upper limit has not been set and the meters and bounds of the protection sought are not readily ascertainable.
Appropriate correction is required.

No art rejection is present for claims 3-5, 8-13, 16 and 63-65, since, with regard to claims 3 and 8, since, as previously stated, Applicant’s arguments, i.e. the closest prior art of record Marshall et al. ("Studying the cytolytic activity of gas plasma with self-signaling phospholipid vesicles dispersed within a gelatin matrix" J. Phys. D: Appl. Phys. 2013, Vol. 46, No. 18, page 5401) and Zemel et al. (WO 2012/106735 A2) fail to teach, suggest or render obvious all the plasma from the plasma source passing through the screen prior to contacting the surface.
Marshall discloses the plasma penetrating the screen to the depth of 150 microns while the screen has a thickness of 2 mm. As such, plasma of Marshall does not pass the screen. 
Zemel discloses a treatment method, wherein plasma is in direct contact with the skin avoiding the hydrogel screen at all, i.e. does not pass the screen as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781